IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 386 WAL 2019
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
MARK ANDREW RIVERS, JR.,                    :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of April, 2020, the Petition for Allowance of Appeal is

DENIED.